Case 5:19-cv-00607-EEF-MLH Document 42-1 Filed 01/27/20 Page 1 of 3 PageID #: 511



                                              UNITED STATES DISTRICT COURT
                                              WESTERN DISTRICT OF LOUISIANA
                                                  SHREVEPORT DIVISION

  LIDA GREEN                          )           CIVIL ACTION NO.: 19-CV-00607
                                      )
               Plaintiff              )           JUDGE ELIZABETH E. FOOTE
  vs.                                 )
                                      )           MAG. JUDGE MARK L. HORNSBY
  PATRICIA WHITE, ET AL.              )
                                      )
               Defendants             )
  ______________________________________________________________________________

                    MEMORANDUM IN SUPPORT OF MOTION FOR STAY OF DISCOVERY

                      Defendants PATRICIA WHITE, ABEL MOSLEY, AND THE CHARLEY & ETHER MOSLEY

  CORPORATION (collectively “Defendants”), have moved this Court for an order staying discovery

  until their motion to dismiss is decided. They offer this memorandum in support of the requested

  stay.


                                                  FACTUAL BACKGROUND

                      This suit is principally about the management or alleged mismanagement of two

  closely- held, family entities. Plaintiffs suit, however, raises claims relating to an eviction, alleged

  unfair trade practices, and other various, supposed evils. In response to the initial petition, rather

  than moving for dismissal, Defendants attempted to address plaintiff’s concerns. Defendants

  have produced in excess of 600 pages of documents and answered multiple rounds of

  interrogatories and requests for admissions in attempt to satisfy plaintiff. This only resulted in

  amended pleadings. Defendants responded by filing a motion to dismiss on November 20, 2019.

                      Defendants originally agreed to have both the defendants’ and the plaintiff’s

  depositions in Shreveport commencing the morning of January 14th. These depositions were


  190145.Memo in support of motion for stay                                                       Page 1 of 3
Case 5:19-cv-00607-EEF-MLH Document 42-1 Filed 01/27/20 Page 2 of 3 PageID #: 512



  rescheduled at defense counsel’s request when January 13th took on some local significance. The

  rescheduled depositions were recently canceled due to issues with Abel Mosely’s health. In a

  barrage of 5 emails beginning at 5:20 AM, plaintiff’s counsel now insists that the depositions must

  be scheduled in New Orleans with Defendants “bear[ing] the risk” that the plaintiff’s counsel’s

  wife goes into labor early.

                      Defendants ask instead that discovery be stayed until they get a decision on their

  motion to dismiss. Defendants have expended significant sums in legal fees and wish to avoid

  the further expense of depositions unless and until they know if this suit will continue.


                                              II.   LAW and ARGUMENT

                      “A trial court has broad discretion and inherent power to stay discovery until

  preliminary questions that may dispose of the case are determined.” Petrus v. Bowen, 833 F.2d

  581, 583 (5th Cir. 1987); see also Landry v. Air Line Pilots Ass'n Int'l AFL-CIO, 901 F.2d 404, 436

  n.114 (5th Cir. 1990) (“Trial courts possess broad discretion to supervise discovery.”). The

  requested relief is well within the Court’s power under Rule 26(c).

                      There is no compelling reason for discovery to continue during the pendency of

  the defendants’ motion to dismiss. One of the defendants is going through treatment for

  prostate cancer. Plaintiff’s counsel is expecting a baby and planning paternity leave. There are

  no urgent circumstances that require that the discovery be had at this moment. Additionally,

  plaintiff’s increasingly unreasonable demands mean that several issues will need to be resolved

  if discovery continues. Under these circumstances, a stay is appropriate.




  190145.Memo in support of motion for stay                                                     Page 2 of 3
Case 5:19-cv-00607-EEF-MLH Document 42-1 Filed 01/27/20 Page 3 of 3 PageID #: 513



                      WHEREFORE, PATRICIA WHITE, ABEL MOSLEY, AND THE CHARLEY & ETHER

  MOSLEY CORPORATION pray that the Court order discovery to be stayed pending disposition of

  Defendants’ motion to dismiss.

                                                            Respectfully submitted,

                                                            KEVIN W. HAMMOND, APLC

                                                     By:    /s/ Kevin W. Hammond________
                                                            Kevin W. Hammond
                                                            Louisiana Bar Roll No. 25076
                                                            REGIONS BANK BUILDING
                                                            333 Texas Street, Suite 1401
                                                            Shreveport, Louisiana 71101
                                                            Telephone      (318) 213-8850
                                                            Facsimile      (318) 213-8860

                                                     --     Attorney for Patricia White, Abel Mosley, and the
                                                            Charley & Ether Mosley Corporation

                                                    CERTIFICATE OF SERVICE
                      I HEREBY CERTIFY that a copy of the above and foregoing Motion to Dismiss and

  Memorandum in Support have this day been served upon all parties listed herein by the

  method(s) indicated below:

                                              William Most
                                              Law Office of William Most, L.L.C.
                                              201 St. Charles Avenue, Suite 114, #101
                                              New Orleans, LA 70170
                                              williammost@gmail.com

                                              X   Email
                                                 US Mail
                                                 Facsimile
                                                 Hand Delivery

            Shreveport, Louisiana, this Monday, January 27, 2020.

                                                     s/ Kevin W. Hammond


  190145.Memo in support of motion for stay                                                             Page 3 of 3
